Case 1:21-cv-00557-LMB-TCB Document 1 Filed 05/03/21 Page 1 of 9 PagelD# 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

(ALEXANDRIA)
EUDOSIO TOVIAS BRAVO GIL *
8757 Georgia Avenue, Suite 400 *
Silver Spring, Maryland 20910 *
*
PLAINTIFF, *
*
v. * Case No.:

*
L.T. SERVICES, INC. *
2815 Hartland Road, Suite 300 *
Falls Church, Virginia 22043 *
*
SERVE: Michael Nguyen *
2815 Hartland Road, Suite 300 *
Falls Church, Virginia 22043 *
*
And *
*
FLORES CLEANING COMPANY, LLC .
5714 Ridgeway Avenue *
Rockville, Maryland 20851 .
*
SERVE: Corina Xiomara Flores-Ramos +
5714 Ridgeway Avenue *
Rockville, Maryland 20851 *
*
And *
*
CORINA XIOMARA FLORES-RAMOS *
5714 Ridgeway Avenue *
Rockville, Maryland 20851 *
*
DEFENDANT. *

22 2 2 2 2 2c ae ak 2 oe a 2k fe eo ak 2 ec 2 ae oc ok a 2c oi eo oe feo a feo ke oft SE a ee ae ee ae ke oe ae ake oe aoe eo ac of ok ac akc ok ak ak ak ok ake fe ak ak ae

COMPLAINT

Plaintiff Eudosio Tovias Bravo Gil a/k/a Tovia Bravo (“Plaintiff”), by and
through undersigned counsel, hereby submits this Complaint against L.T. Services, Inc.

(“L.T. Services”), Flores Cleaning Company, LLC (“Flores Cleaning”), and Corina
Case 1:21-cv-00557-LMB-TCB Document 1 Filed 05/03/21 Page 2 of 9 PagelD# 2

Xiomara Flores-Ramos (“Flores-Ramos”) (collectively, “Defendants”) to recover unpaid
wages and statutory damages and other herein identified relief under the Fair Labor
Standards Act (“FLSA”) and the Virginia Wage Payment Act (“VWPA”), and for cause,
states as follows.

PARTIES AND JURISDICTION

1, Plaintiff is an adult resident of Alexandria, Virginia.

Z By acting as the named plaintiff in this action, Plaintiff hereby affirms his
consent to participate as a plaintiff in an action to recover unpaid wages and statutory
damages under the FLSA and for all other relief sought herein.

a L.T. Services is a limited liability company formed under the laws of
Commonwealth of Virginia with its principal place of business in Falls Church, Virginia.

4. For the period of least 2018 through the present (“the relevant period”),
L.T. Services directly and through its management and subcontractors, offered and
performed building maintenance, janitorial, cleaning, and related services to clients in
Virginia, Maryland, and other states and jurisdictions.

5, For the relevant period, L.T. Services, directly and through its managers
and sub-contracted services, operated substantially and continuously in the
Commonwealth of Virginia, the State of Maryland, and a variety of other states and
jurisdictions.

6. Flores Cleaning is a limited liability company formed under the laws of

the State of Maryland with its principal place of business in Rockville, Maryland.
Case 1:21-cv-00557-LMB-TCB Document 1 Filed 05/03/21 Page 3 of 9 PagelD# 3

I During the relevant period, Flores Cleaning offered and performed
building maintenance, janitorial, cleaning, and related services to clients in Virginia,
Maryland, and other states and jurisdictions.

8. Flores-Ramos is an adult resident and domiciliary of Rockville, Maryland.

9. During the relevant period, Flores-Ramos was the owner/operator of
Flores Cleaning and, in this capacity, directed and managed Flores Cleaning employees’
performance of building maintenance, janitorial, cleaning, and related services to clients
in Virginia, Maryland, and other states and jurisdictions.

1: During the period of at least 2016 through March 2021, Plaintiff was
employed directly by Flores Cleaning and Flores-Ramos to perform maintenance,
janitorial, and related services, primarily at buildings in and around Alexandria, Virginia.

11. During the relevant period, Flores Cleaning and Flores-Ramos paid
Plaintiff to perform maintenance, janitorial, and related services, primarily at office
buildings in and around Alexandria, Virginia.

12. During the relevant period, L.T. Services sub-contracted directly with
Flores Cleaning and Flores-Ramos to supply employees, including Plaintiff, to perform
building maintenance, janitorial, and related services, primarily at buildings in and
around Alexandria, Virginia.

13. During the relevant period, Plaintiff performed building maintenance,
janitorial, and related employment work duties for the benefit of all Defendants and under
the direction, supervision, and management of agents and representatives of L.T. Services

and Flores Cleaning, and Flores-Ramos, individually.
Case 1:21-cv-00557-LMB-TCB Document 1 Filed 05/03/21 Page 4 of 9 PagelD# 4

14. Under arrangements and agreements between Defendants, L.T. Services
and Flores Cleaning, and Flores-Ramos, individually, supervised and directed the details,
specifics, and the overall performance of Plaintiff's job duties. As part of these
agreements and arrangements, L.T. Services and Flores Cleaning, and Flores-Ramos,
individually, had full authority to discipline, suspend, and or terminate Plaintiff and
otherwise had full power and control over Plaintiff's job duties and performance.

15. During the relevant period, Plaintiff performed employment work duties
directly for L.T. Services, Flores Cleaning, and Flores-Ramos, individually, on jobs and
projects which L.T. Services was contracted, involved, or otherwise had financial
interests.

16. In the performance of his work duties, Plaintiff knew and understood that
managers and representatives on behalf of L.T. Services and Flores Cleaning, and Flores-
Ramos, individually, were Plaintiff's managers and supervisors and could and in fact did
dictate and direct his job duties and could and in fact did punish or discipline Plaintiff.

17, During the relevant period, Plaintiff and other similarly situated
individuals, while performing duties directly for Defendant and/or its managers and/or
subcontractors on jobs and projects which Defendant was contracted, involved, or
otherwise had a financial interest, were directed to represent themselves as employees of
Defendant and that Defendant was directly in charge of their employment.

18. At all times relevant, each of the Defendants qualified as Plaintiff's

“employer” or “joint employer” for purposes of the FLSA and the VWPA.
Case 1:21-cv-00557-LMB-TCB Document 1 Filed 05/03/21 Page 5 of 9 PagelD# 5

19. At all times relevant, each of the Defendants was engaged in commerce or
in the production of goods for commerce within the meaning of § 3(s)(1) of the FLSA (29
U.S.C. § 203(s)(1)).

20. At all times relevant, each of the Defendants had annual gross sales
exceeding $500,000.00 and otherwise qualified as an “enterprise” within the meaning of
§ 3(r) of the FLSA (29 U.S.C. § 203(r)).

21. Atall times relevant, Plaintiff and other individuals employed by
Defendants were employees who were engaged in commerce or the production of goods
for commerce as required by 29 U.S.C. §§ 206-207.

22: This Court has subject matter jurisdiction over this matter because
Plaintiff brings claims against Defendants under the FLSA, a Federal labor and
employment statute presenting a Federal Question for this Court. Similarly, this Court
properly confers supplemental jurisdiction over Plaintiff's interrelated Virginia state law
claims.

DO; In consideration of the foregoing venue are proper in this Court.

FACTS

24, Plaintiff was employed by Defendants to perform building maintenance
and related duties at 2 or more buildings in or around Alexandria, Virginia, for the period
2016 through March 2021.

25. During the relevant period, Plaintiff typically and customarily worked
Monday-Friday from 4:00 PM — 6:00 AM, and sometimes on Sundays starting in about

November 2020.
Case 1:21-cv-00557-LMB-TCB Document 1 Filed 05/03/21 Page 6 of 9 PagelD# 6

26. While employed, Plaintiff worked, on average, about seventy (70) hours
per week.

27. During the relevant period, Defendants (paid directly from Flores
Cleaning and Flores-Ramos, individually) paid Plaintiff a monthly salary of $2,500.00.

28. The salary Defendants paid to Plaintiff was compensation for all hours
Plaintiff worked per month, including overtime Plaintiff worked over forty (40) hours per
week.

29. At no time did Defendants pay Plaintiff time-and-one-half premium
overtime wages for overtime work Plaintiff performed over forty (40) hours per week.

30. Defendants’ failure to pay Plaintiff overtime wages at the time-and-one-
half is in direct violation of the FLSA overtime compensation requirement.

31. Defendants now owe Plaintiff his “half time” overtime wage premium for
all overtime Plaintiff worked over forty (40) hours per week during the relevant period.

32. Further, Defendants required Plaintiff to pay Defendants a kind of security
deposit of $2,500.00 at or near the start of his employment. This amount was to cover
any damage Defendants might assert Plaintiff inflicted on properties where he performed
cleaning and maintenance.

33. | At the conclusion of his employment, Defendants refused to return
Plaintiff's “security deposit” and instead issued Plaintiff a post-dated check (to May 1,
2021) in the amount of $1,100.00.

34. | Without justification or excuse, Defendants failed and refused to pay

Plaintiff his last paycheck in the amount of $436.00.
Case 1:21-cv-00557-LMB-TCB Document 1 Filed 05/03/21 Page 7 of 9 PagelD# 7

oo, Defendants now owe Plaintiff the return of the balance of the unlawfully
withheld money ($1,400.00), plus payment of $436.00 unlawfully withheld from
Claimant’s last paycheck.

36. Defendants now owe Plaintiff unlawfully withheld wages (including
overtime wages) in the amount of about $20,500.00.

37. On information and belief, during the relevant period of Plaintiff's
employ, Defendants had actual knowledge of the Federal time-and-one-half overtime pay
requirement.

38. | On information and belief, during the relevant period of Plaintiff's
employ, Defendant had actual knowledge that Plaintiff was not exempt from the Federal
time-and-one-half overtime pay requirement.

39. On information and belief, during the relevant period of Plaintiff's
employ, Defendant had actual knowledge that the rate and method by which Defendant
paid Plaintiff for overtime worked in excess of forty (40) hours per week violated the
Federal time-and-one-half overtime pay requirement.

CAUSES OF ACTION
COUNT I
Violation of Federal Fair Labor Standards Act
(Overtime)

40. Plaintiff re-alleges and re-asserts each allegation set forth above, as if each

were set forth herein.

41. As set forth above, while in Defendants’ employ, Plaintiff regularly

worked overtime over forty (40) hours per week.
Case 1:21-cv-00557-LMB-TCB Document 1 Filed 05/03/21 Page 8 of 9 PagelD# 8

42. As set forth above, Defendants paid Plaintiff “straight time” at Plaintiff's
regular salary rate for all hours Plaintiff worked each week and failed to compensate
Plaintiff fully and properly and as required by the FLSA for overtime worked over forty
(40) hours per week.

43. Defendants’ actions of violating the FLSA overtime compensation
requirements were not the product of objective good faith or otherwise objectively
reasonable.

44. Defendants’ failure to pay Plaintiff overtime wages as required by the
FLSA was willful and intentional.

WHEREFORE, Defendants are liable, jointly and severally, to Plaintiff for unpaid
overtime wages amounts proven at trial, plus an equal amount in liquidated damages,
interest (both pre- and post- judgment), reasonable attorney’s fees, the costs of this
action, and any other and further relief this Court deems appropriate.

COUNT II
Violation of the VWPA Wage Payment Mandate

45. Plaintiff re-alleges and re-asserts each allegation set forth above, as if each
were set forth herein.

46. Pursuant to the VWPA, employers must pay employees performing work
duties in the Commonwealth of Virginia, such as Plaintiffs, full and timely payment of all
wages due and owing for all compensable work duties performed each week.

47, Asset forth above, Defendants failed to pay Plaintiff full and timely
payment of (i) Plaintiff's final paycheck and (ii) Plaintiff's wages unlawfully withheld or

deducted as a “security” deposit.
Case 1:21-cv-00557-LMB-TCB Document 1 Filed 05/03/21 Page 9 of 9 PagelD# 9

48. | The wages Defendants withheld were wages due and owing to Plaintiff for
compensable work duties performed by Plaintiffs for the benefit of Defendants in the
Commonwealth of Virginia.

49. On information and belief, Defendants had actual knowledge their failure
to pay Plaintiff full and timely payment of all wages due and owing for all compensable
work performed in the Commonwealth of Virginia was in direct violation of Plaintiff's
compensation rights.

50. The foregoing conduct, as alleged above, constitutes a willful violation of
the VWPA timely wage payment mandate.

WHEREFORE, Defendants are liable, jointly and severally, to Plaintiff for unpaid
wages amounts proven at trial, plus statutory liquidated damages, interest (both pre- and
post- judgment), reasonable attorney’s fees, the costs of this action, and any other and
further relief this Court deems appropriate.

Respectfully submitted,
If Zo
J

Gregg ihc cr Bar No. 79610

 

Zipin, Amster/& Greenberg, LLC
8757 Georgia 'Avenue, Suite 400
Silver Spring, Maryland 20910
Phone: 301-587-9373

Fax: 301-587-9397

Email: ggreenberg@zagfirm.com

Counsel for Plaintiff
